PER CURIAM.
We are affirming the judgment awarding the land in dispute to the appellees. The value of the land does not exceed $1,600. We think the evidence supports the finding of the trial judge that the oral agreement *928between the appellants and Arthur Napier and Mabele Napier (the Napiers are not parties to this action) to purchase and sell real estate came within the Statute of Frauds. KRS 371.010. Either party could have rescinded the agreement. As the trial judge pointed out, the appellants as against the Napiers, are entitled to recover the amount they paid oh the property, less a reasonable rental value. The Wilsons were fully apprised of the dealings between the appellants and the Napiers.
The motion for an appeal is overruled, and the judgment is affirmed.